PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/831,153
Filing Date: 4 Dec 2017
Appellant(s): Greene, Gregory, H.



__________________
Jeremiah J. Baunach
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 05, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

                               Claim Rejections – 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchya et al. (US 2015/0030084 A1) in view of Bhaskaran et al. (US Patent No. 8,570,438 B2).
In considering claim 1, Marchya et al. discloses all the claimed subject matter, note 1) the claimed at least one processor is met by the processor element 402 Fig. 4, page 4, paragraph #0041 to paragraph #0043 and page 6, paragraph #0054), 2) the claimed a memory coupled to the at least one processor is met by the memory unit 404 which stores the reference video frames 424 (Fig. 4, page 4, paragraph #0041 to 
However, Marchya et al. explicitly does not disclose the claimed based on a determined picture quality issue in video frames that are currently being displayed on the presentation device, perform an action in response to the determination that results in a corrective measure being taken to address the picture quality.
Bhaskaran et al. teaches that the video post-processor module 22 receives the database settings from the database 20 and adjusts post-processing settings based on the database settings (Figs. 1 and 3, col. 3, line 28 to col. 4, line 53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate the operator correction as taught by Bhaskaran et al. into Marchya et al.'s system in order to increase the quality of the video signal.
In considering claim 2, 1) the claimed wherein the picture quality issue is regarding macro blocking in the video frames that are currently being displayed on the presentation device the identification component 412 which may be operative to determine a PSNR for the 2 macroblock by 2 macroblock region (Figs. 3-4, page 5, 
In considering claim 3, the claimed wherein the at least one processor is configured to perform the image analysis by being configured to use edge and corner detection techniques to detect potential macroblocks in video frames that are currently being displayed on the presentation device is met by the analysis component 414 (Figs. 3-4, page 4, paragraph #0037 to page 6, paragraph #0058 of Marchya et al.).
In considering claim 4, the claimed wherein the at least one processor is configured to perform the image analysis by being configured to search in video frames that are currently being displayed on the presentation device for images with multiple square objects is met by the identification component 412 which may be operative to determine a PSNR for the 2 macroblock by 2 macroblock region (Figs. 3-4, page 5, paragraph #0050 to paragraph #0052 of Marchya et al.).
In considering claim 5, the claimed wherein the at least one processor is configured to perform the search in video frames that are currently being displayed on the presentation device for images with multiple square objects by being configured to search for perpendicular edges of equal length is met by the identification component 
In considering claim 6, the claimed wherein the at least one processor is configured to perform the search in video frames that are currently being displayed on the presentation device by being configured to search for images with square objects with the same color values is met by the identification component 412 which may be operative to determine a PSNR for the 2 macroblock by 2 macroblock region (Figs. 3-4, page 5, paragraph #0050 to paragraph #0052 of Marchya et al.).
Claims 7-12 are rejected for the same reason as discussed in claims 1-6, respectively.
Claim 13 is rejected for the same reason as discussed in claim 1 above.

(2) Response to Argument
Appellant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
In re pages 6-8, appellant argues, regarding independent claim 1, Appellant disagrees with the Examiner that the Bhaskaran reference discloses “based on a determined picture quality issue in video frames that are currently being displayed on the presentation device, perform an action in response to the determination that results in a corrective measure being taken to address the picture quality” as recited in claim 1 (emphasis added). The Examiner cites Figures 1 and 3 and col. 3 line 28 to col. 4, line 53 of Bhaskaran as allegedly disclosing the above limitation. However,  on that estimation before the video frames are displayed. See Figure 1 of Bhaskaran in which the video post-processor module 22 first receives the video frames from the decoder module 14 and then sends the processed video content to the display 26 (see also col. 3, lines 45-51 of Bhaskaran). In reply to the above argument, the Examiner states on page 3 of the Final Office Action, “When the video signals is transmitted at this speed [30 frames per second], the adjustment to improve the quality of the video content at the video post-processor module 22 is the adjustment of the video currently displayed at the display 26”. This is simply incorrect. The fact that the frames are being displayed at a particular frame rate does not change the fact that the adjustment of the video frames at the video post-processor module 22 of Bhaskaran occurs temporally before those frames are displayed (see Fig. 1 and col. 3, lines 45-51 of Bhaskaran).
In response, the examiner respectfully disagrees. As discussed in the Final Office Action, Bhaskaran discloses in col. 4, lines 42-53 that “In one embodiment, different codec weights are assigned to different coding methods based on the bitrate. For example, a first coding method has a codec weight of 1 for bitrates less than or greater than 1 Mbps. A second coding method has a codec weight of 1.33 for bitrates less than or greater than 1 Mbps. A third coding method has a codec weight of 1.74 for bitrates less than 1 Mbps and a codec weight of 2.75 for bitrates greater than 1 Mbps. A fourth coding method has a codec weight of 2 for bitrates less than 1 Mbps and a codec weight of 3.16 for bitrates greater than 1 Mbps. For each coding method, using the directly connected to the display 26. Because they are directly connected to each other, the adjusted video outputted from the video post-processor module 22 is the video signal currently displayed on the display 26. Since the adjustment to improve the quality of the video content is at the video post-processor module 22 and the video post-processor module 22 is directly connected to the display 26, the video post-processor module 22 adjusted the high speed video signal of video post-processor module 22 of Bhaskaran anticipates “the claimed based on a determined picture quality issue in video frames that are currently being displayed on the presentation device, perform an action in response to the determination that results in a corrective measure being taken to address the picture quality” of claim 1.
In re page 8, appellant states that the independent claim 7 is allowable for the same reasons as discussed in claim 1 above.
In response, as discussed above, the combination of Marchya et al. and Bhaskaran et al. discloses all the claimed limitations of claim 1. 
In re page 9, appellant states that the independent claim 13 is allowable for the same reasons as discussed in claim 1 above.
In response, as discussed above, the combination of Marchya et al. and Bhaskaran et al. discloses all the claimed limitations of claim 1. 

In response, the examiner respectfully disagrees. As discussed in the Final Office Action. Bhaskaran et al. discloses macroblocking of 8x8, 16x8 and 8x16 and/or 4x4, 8x4 and 4x8 in col. 5, lines 16-21 (examples of the parameters are average quantization parameter (QP) value, bitrate/frame rate (bits/frame), number of inter blocks, number of skipped blocks, frame rate, number of inter blocks having a first size, such as 8x8, 16x8 and 8x16, number of inter blocks having a second size, such as 4x4, 8x4 and 4x8 and average motion vector length) and discloses the higher quality factor indicating that the video signal is of higher quality and has less artifacts caused by signal compression than the video signal would with a lower quality factor from col. 4, 
In re pages 8-9, appellant states that the remaining claims are allowable for the same reasons as discussed in claims 1 and 7 above.
In response, as discussed above, the combination of Marchya et al. and Bhaskaran et al. discloses all the claimed limitations of claims 1 and 7. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

April 14, 2021

/TRANG U TRAN/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        

Conferees:

Brian Yenke
/BRIAN P YENKE/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
John W. Miller (SPE)
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.